ON REMAND

PER CURIAM.
We reconsider this matter on remand from the Florida Supreme Court. See Dirk v. State, 84 So.3d 203 (Fla.2012). We affirm Dirk’s upward departure sentence, finding that any error in the trial court’s failure to apply Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), and Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), at Dirk’s resentencing was harmless error. See Galindez v. State, 955 So.2d 517 (Fla.2007). The record demonstrates beyond a reasonable doubt that a rational jury would have found that Dirk had engaged in an escalating pattern of criminal conduct. Barfield v. State, 594 So.2d 259 (Fla.1992).
AFFIRMED.
SAWAYA, TORPY and EVANDER, JJ., concur.